DETAILED ACTION
 	Claims 1-7 and 9-11 are pending. Claim 8 is canceled. This is in response to an application filed on November 21, 2019 which claims priority to a foreign application filed on May 23, 2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
 	Claim 9 recites a analysis model. Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6 and 7 recites the limitation "the piece of training data" and “the certain piece of training data”.  There is insufficient antecedent basis for this limitation in the claim. Also, it is unclear if a piece or a certain piece of training data refers to the same piece of data. 
Claim 1 recites “one or more crawlers” but claims 1, 2, 4 and 5 refer to “the crawler”. It is unclear which one of the one or more crawlers is being referred to.
Claims 1,2, 4 and 6 recite large value(s).  It is unclear what is a large value? Is 1, 2, 100 or 100,000, etc. a large value.
Claim 4 recites “…calculate a reward value that has a larger value as the number of pieces of security information that have not been acquired since the initial node until the node is smaller…”. A node is interpreted as a machine. Hence, it is invalid to claim a node can be reduced.
Claim 11 recites “…processing of selecting the crawlers according to a weight(s) calculated by inputting certain security information to the analysis model, and
 	 processing of acquiring other security information using the selected crawler, and generate an evaluation result including the other security information”. It is unclear if all crawlers are selected or just a crawler is selected according to a weight.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PG Pub 20150067839 (hereinafter Wardman)
 	Regarding claim 1, Wardman discloses a security information analysis device comprising: 
 	one or more memories storing instructions; and one or more processors connected to the one or more memories and configured to execute the instructions to: 
 	configure one or more crawlers configured to acquire security information representing information relating to a certain security incident from an information provider capable of providing the security information (Fig. 1 and par. [0022]-[0027] discloses a process of detecting phishing website by receiving a string of supplied URLs and parsing them into a text file having a separate URL on each line. The URLs are provided by a variety of sources (e.g. providers) such as an anti-spam company, an anti-phishing company,), forwarded e-mails from consumers, notifications from other entities that are active in preventing phishing website proliferation, or communications from an automated databases holding a collection of URLs maintained by anti-spam associations, etc. A hash value is calculated for each of the identified HTML entities then the hash value set for the suspected phishing URL is compared to the hash value set for the known phishing URL to which it was matched to create a similarity score. Note that, Wardman discloses “…consumers might have an autonomous program running on their PCs that automatically captures communications from suspected phishing websites and sends those communications to the system 10 for automatic processing ... In addition, a pre-parsing program (not shown) can receive forwarded e-mails to the system and extract URLs present in an e-mail and feed those URLs to the system”. This would be an equivalence of having a crawler on each user/consumer PC), 
 	create an analysis model configured to calculate a weight(s) for the one or more crawlers according to the security information accepted as input, and learn the analysis model, by using training data including a plurality of pieces of security information collected in advance with respect to a certain security incident, in such a way that a weight for the crawler that can acquire other security information included in the piece of training data from the information provider has a large value, according to the security information included in the certain piece of training data (par. [0027] discloses depending on a predetermined threshold for the similarity score, the suspected phishing URL is deemed a phishing website if it meets or exceeds the threshold (e.g. a score is a large value if exceeds the threshold). Par. [0029]-[0037] discloses an example of how the system using training data sets to perform the detection).  	Regarding claim 2, Wardman further discloses wherein the security information included in the training data is the security information that is determined to be useful with respect to the certain security incident, the analysis model includes a first model capable of modeling static characteristics included in certain security information and a second model capable of modeling a process of acquiring the security information and is configured to calculate a weight that reflects whether the crawler can acquire other security information included in the same training data as training data including input security information for each of the crawler, and the one or more processors are configured to execute the instructions to perform learning of the analysis model from the security information included in a certain piece of training data in such a way that a weight for the crawler can acquire other security information included in the same training data has a large value (par. [0031]-[0035] discloses using two data sets for evaluating the detection where Data Set 1 was collected in order to label websites as phish or non-phish and Data Set 2 had websites targeting distinct brands). 
	Regarding claim 6, Wardman discloses a security information analysis method comprising: 
 	creating an analysis model configured to calculate a weight(s) according to security information accepted as input, with respect to one or more sets of security information collection processing of acquiring the security information from an information provider providing the security information representing information relating to a certain security incident (Fig. 1 and par. [0022]-[0027] discloses a process of detecting phishing website by receiving a string of supplied URLs and parsing them into a text file having a separate URL on each line. The URLs are provided by a variety of sources (e.g. providers) such as an anti-spam company, an anti-phishing company,), forwarded e-mails from consumers, notifications from other entities that are active in preventing phishing website proliferation, or communications from an automated database holding a collection of URLs maintained by anti-spam associations, etc. A hash value is calculated for each of the identified HTML entities then the hash value set for the suspected phishing URL is compared to the hash value set for the known phishing URL to which it was matched to create a similarity score); and 
 	learning the analysis model, by using a plurality of pieces of training data including a plurality of pieces of security information collected in advance with respect to a certain security incident, in such a way that a weight for security information collection processing that can acquire other security information included in the piece of training data from the information provider has a large value, according to the security information included in the certain piece of training data (par. [0027] discloses depending on a predetermined threshold for the similarity score, the suspected phishing URL is deemed a phishing website if it meets or exceeds the threshold (e.g. a score is a large value  if exceeds the threshold). Par. [0029]-[0037] discloses an example of how the system using training data set to perform the detection).  	Regarding claim 7, Wardman a discloses recording medium recording a security information analysis program causing a computer to execute: 
 	processing of creating an analysis model configured to calculate a weight(s) according to security information accepted as input, with respect to one or more sets of security information collection processing of acquiring the security information from an information provider providing the security information representing information relating to a certain security incident; and
 	 processing of learning the analysis model, by using a plurality of pieces of training data including a plurality of pieces of security information collected in advance with respect to a certain security incident, in such a way that a weight for security information collection processing that can acquire other security information included in the piece of training data from the information provider has a large value, according to the security information included in the certain piece of training data. 
See claim 6 rejection. 	Regarding claim 9, Wardman discloses acquiring other security information related to certain security information, with respect to one or more sets of security information collection processing of acquiring the security information from an information provider providing security information representing information relating to a certain security incident, by executing in a repeated manner, by using the analysis model configured to calculate a weight(s) according to security information accepted as input, processing of selecting the security information collection processing according to a weight(s) calculated by the analysis model using certain security information as input, and processing of acquiring other security information using the selected security information collection processing; and generating an evaluation result including the acquired other security information (par. [0029]-[0036] discloses using two data sets where data set 2 comprises only distinct phishing brands, to evaluate the detection benchmark where data are repeatedly captured (par.[0022] discloses autonomous program running on user PCs that automatically captures communications from suspected phishing websites). Par. [0045]-[0049] and Tables 5-6 disclose the results of the evaluation for detection performance based on the data sets using different threshold values).  	Regarding claims 10-11, the claims are rejected in view of claims 1, 2 and 9 rejections since similar claimed features are recited.

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Because there are no art singly or in combination teaches claimed features recited in claim 3.

Inquiry communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M TRAN whose telephone number is (571)270-1994. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M TRAN/Primary Examiner, Art Unit 2432